V \z''l   '
                Case: 1:17-cv-06260 Document #: 753 Filed: 06/26/19 Page 1 of 3 PageID #:5501

                                                       LAW OFFICES

                                   Asu eR, GrrrLEn & D'ALBA, Lro.
                                                        SUTTE   720
                                              2OO WEST JACKSON BOULEVARD
                                                cH lcAco, rLLt Nors 50606

                                                TELEPHONE (3te) a63-t500
                                                                                                d*r(
                                                FACSt MILE (3ta)   e63-r520
                                                      www.ulaw.com
                                                   www.worker-rights.com

                                                           w
                                                                   June    7,2019          wW
              David A. Johnson
              Franczek, P. C.
              300 S. Wacker Drive
              Suite 3400
              Chicago, Illinois 60606

                     Re:    Point and Repoft Requirements of the Consent Decree and related bargaining
                            obligations

              Dear Mr. Johnson:

                     This is to respond to your letter of June 4,2079, regarding the discussions that have
              occurred between representatives of the Lodge and representatives of the police department
              concerning paragraphs 1 88- 196 of the Consent Decree approved by District Court Judge Robert
              M. Dow, Jr. on January 31,2019.

                   Paragraph 188 provides that the CPD will deveiop a training bulletin that provides
          guidance on weapons discipline, including circumstances in which officers should and should
          not point a firearm at a person. Paragraph 189 requires the CPD to clarify its policy that an
          officer is to document when the officer points a weapon at a person "to detain the person" at an
          investigatory stop or where an arrest has occumed. These circumstances on whether officers are
          to report the pointing of a firearm are not specified in the Consent Decree paragraphs and should
          be bargained about with the Lodge. Paragraph 711 of the Consent Decree requires the bargaining
          obligations of IPLRA to be honored by the City, and they are not to be impaired. The District
          Coufi and the Seventh Circuit have both acknowledged the importance of the bargaining
          obligations that CPD has with respect to subjects arising under the Consent Decree. State of
          Illinois v. City of Chicago 912F.3d979,988 (2019); State of Illinois v. City of Chicaeo, Case
          No: 17-cv-6260. slip op. at 11-13. (Jan. 31,2019) G\f.D. Ill.).

                  The bargaining sessions that have occuned on this subject with representatives of the
          Lodge and the City have focused on a draft of Department Notice D19-01 with an effective date
          of July1, 2019, and this bargaining is consistent with the mandatory subjects of bargaining
     Case: 1:17-cv-06260 Document #: 753 Filed: 06/26/19 Page 2 of 3 PageID #:5501


AsneR, GrrrleR & D'Ar-ea, Lro.

   requirement of the Illinois Public Labor Relations Act, ILCS 31514 and7. The Lodge believes
   that under the tripartite Central City analysis, the issue of point and report is a mandatory subject
   of bargaining. Central City Education Assn. v,Illinois Educational Labor Relations Board, 149
   Il1. 2d 496 (1992). The issue of point and report is a matter of terms and conditions of
   employment for police officers and is not an inherent managerial right within the meaning of
   Section 4 of the IPLRA. It is an issue about which the CPD is required to bargain over the impact
   of the point and report requirement. Under the last step of Central City, the benefits of bargaining
   on this issue outweigh the burdens to the bargaining process. The Lodge is not seeking to remove
   the point and report paragraphs from the Consent Decree. Rather, it is seeking to bargain about
   its implementation, the circumstances under which it will be used and the impact on the officers
   and their related safety concerns.

          A similar subject   has been found by the National Labor Relations Board to be a
   mandatory subject of bargaining. Northside Center for Child Development Inc.,310 NLRB 105
   (1993). There the question was whether requiring a security guard to carry a weapon is a
   mandatory subject of bargaining. The Board in that case held that this subject is "plainly
   gennane to the working environment and is not among those managerial decisions, which lie at
   the core of interpersonal control." In addition, the question of whether the guards will carry guns
   is a very substantial and significant one. It can affect the safety, and indeed the life of the
   security guard involved. Questions concerning the safety and lives of unit employees are not
   insignificant matters" 310 NLRB 105.

            The Lodge believes that the intent of your June 4, z}lg,letter is to express or to reserve a
   claim that bargaining is completed and no further bargaining is necessary. Quite to the contrary,
   the Lodge on several occasions in the last few bargaining sessions has indicated there are more
   issues to talk about with respect to the point and report requirement of the Consent Decree. In
   fact, at the most recent meeting the Lodge indicated that it might seek permission of the District
   Court to extend the time period for final implementation of the point and report requirement in
   order for bargaining to be completed. To that end, at a status conference with Judge Dow on May
   31,2019, the Lodge advised him of the bargaining that had taken place on this subject and
   several subjects for which point and report should not be required, e.g., CPD offrcers enforcing
   arrest or search warrants with their guns drawn at the ready positon in order to protect their
   interests. In response, the Court indicated that the Lodge presented information that may not
   have been considered at the time the Consent Decree was drafted.

           It would be inappropriate for the City to unilaterally implement the point and report
   requirements at this point while bargaining is still proceeding. Bargaining on the issue is not
   complete because the parties have negotiated on this issue for only a short period of time, there is
   no mutual or contemporaneous understanding of the parties that good faith negotiations have
   ended and the Lodge's request for information on this subject has been rejected. Department of
   Central              t Services v. Illinois Labor Relations Board, slip op at 6-7 and 16-17, 2018
   IL App. (4*) 160827,116 N.E. 2"" 388 (2018). In addition, the collective bargaining agreement
   pursuant to Section 28-2 in effect requires a status quo period on all wages, bonus and conditions
   of employment during the period of bargaining. This provision tracks Section l4(l) of the
   IPLRA. Simply put, collective bargaining negotiations have not been completed.
     Case: 1:17-cv-06260 Document #: 753 Filed: 06/26/19 Page 3 of 3 PageID #:5501

AsxER, Grrruen & D'ALaA, Lro.

          If the Cifu is suggosting that il has a right to engage in piecemeal implemenfation    of
   designated issues pursuant to the Conserrt Decree, the Lodge believes this position is not
   zupported by existing Illinois case law in whichthe Illinois Appellate,Court hasheld that it was
   improper for the State of Illinois to implement on a piecemeal basis an issue that arose in
   collective bargaining negotiations. Department of Central, Manaeement Sources v: Illinois tabor
   Relations Board CaseNo: 4-16-0827 (March i. 2017) slip op. at 15-16. In that aecisiorl ttre
   court granted a stay of a decision of the Illinois Labor neiations go*a tnut seemingly entitled
   the stateto unilaterally..implement one or two issues in colleetive bargaining rr"gotiati"rn,,ltrhere,
   a number of,othercore issUes wefe not lret legitimately at impasse. The court relied upon a
   Seventh Cireuitdeciaion noting that such piecemeal conduct "would have the e,ffeqt of
   undermining support for the union that could include the eventual decertification of the union."
   Duffv Tool and Stampine^ L.L.C. v. NLRB 233 Fed 995. 998 fith Cir.2000)

      "   Not only arethe parties.not   atimpasse on bargaining on this issue; but there is,also an
   outstauding  infomationr€quest thatneeds to beresolved. The attached letter to the CPD,
  DireeJor of Managenient and Labor Affairs section of CPD:explains that issue, .as does the
  holdingofthe
  nolomg   oI fiIe Illinois
                   ilIlnors AppeIIAte
                            Appellafu Coqft in Department o{C$ntqal Ma4agement Services v
                                      Court tn
  Labor Relations Board slip op. t6-17,2018 IL. app.(45 roog2il l6 NE. 3d. 3ry201        (2018),
  vhieh the coult hold that C.MShad committed an unfair labor practice by claiming impasse on
  several bargaininrg issues &t a time when it had failed to provide inforrnation that was relevant to
  those issues on which fielpartieshad a bargaining disagreement. "It would only make sensethat
  sne side efilriot clam m lmpasge in negotiations when they have failed to provide information
  that could either resolve the issues separating the two sides on better explaln why a particular
  position is takgn." Id.

          For, thesEreasons; t-he Lodgg requests that   thegarties continue,to bargaia over the issue
  and that   thect   not implement unilatemlly the   Dep      ent Notice 19-0I.

          Please,contact the Lodgeat your earliest to resurne disoussions on this issue.

                                                          Very truly yours,


                                                                  A" s'
                                                     sr"  Joel A. D'Alba
                                                                                ,q,--e*r,*




  JAD/ssk
  Enclosure

  cc:    Kevin Graham
